Case: 09-50075     Document: 00511085698          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-50075
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DUSTIN SLATER,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:08-CR-131-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Dustin Slater entered a conditional guilty plea to one count of knowingly
failing to comply with the registration requirements of the Sexual Offender
Registration and Notification Act (SORNA). He was sentenced to a 24-month
term of imprisonment and to a 5-year term of supervised release.
        Slater contends that his conviction violates the Ex Post Facto Clause. He
argues that, as applied to him, SORNA increases his possible punishment
beyond that imposed by his initial conviction and that SORNA is criminal and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50075   Document: 00511085698 Page: 2       Date Filed: 04/20/2010
                                No. 09-50075

punitive in nature. He seems to challenge the sanctioning provision of SORNA
(18 U.S.C. § 2250) by suggesting that it punishes him retroactively. He further
suggests that SORNA’s registration provision (42 U.S.C. § 16913) increases the
punishment for his 2007 sex crime. In support of his arguments, Slater attempts
to differentiate the requirements of SORNA from the provisions of an Alaska sex
offender statute which survived an ex post facto challenge in Smith v. Doe, 538
U.S. 84 (2003). He also argues that as a sex offender he is a member of an
unpopular group.
      This court considered identical contentions in an as-applied challenge to
SORNA. See United States v. Young, 585 F.3d 199 (5th Cir. 2009). Like the
defendant in Young, Slater traveled in interstate commerce and failed to comply
with the registration requirements after SORNA became applicable to him. See
id. at 201. Thus, the sanctioning provision of SORNA, as applied to Slater, does
not violate the Ex Post Facto Clause. All of Slater’s remaining arguments were
explicitly rejected in Young and therefore are foreclosed.      Id. at 204-06.
Accordingly, the judgment of the district court is AFFIRMED.




                                       2